DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 6, 2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-11, 14-16, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hiranuma (2018/0340262) in view of Matsui et al. (2005/0106874) and Lal et al. (2017/0119891), as made evident by McEntee et al. (2005/0023246).  Hiranuma teaches a method for forming a via in a glass article, the method comprising forming a damage track through a bulk of the glass article extending from a first surface of the glass article to a second surface of the glass article, and then applying an etching solution to the glass article to form the via ([0001], [0002], [0007], [0025], [0197]). Hiranuma further teaches using an etching solution comprising at least one acid and a positive charge organic molecule, such as a cation surfactant ([0024], [0178]), i.e. a quarternary ammonium salts ([0179]).  Hiranuma also teaches it is known in the prior art for the etch rate at the first and second surfaces to be lower than an etch rate at the damage track ([0002]), naturally to ensure the via is formed.  Although not made explicit in the embodiments taught by Hiranuma, it would have been obvious to one of ordinary skill in the art at the time of the invention to expect the etch rate of the surface to be lower than the etch rate of the damage track in the glass article of Hiranuma to ensure the formation of the via. This is further supported by the fact that straight through holes were formed ([0227], [0230], figures 7 and 9).
Hiranuma doesn’t specify forming an etching inhibitor layer on a portion of the glass-based article with the positive charge organic molecule.  As mentioned, Hiranuma teaches using a cationic surfactant, such as a quarternary ammonium salt. Matsui teaches cationic surfactants has a hydrophilic part (6a) and hydrophilic part (6b), wherein the hydrophilic part is positively charged ([0041]).  Matsui teaches the hydrophilic part of the cation surfactant would interact with a negatively charged glass 
Regarding claim 2, Hiranuma teaches using a positive charge organic molecule in the etching solution, such as a cationic surfactant.  Matsui teaches cationic surfactants has a hydrophilic part (6a) and hydrophilic part (6b), wherein the hydrophilic part is positively charged ([0041]).  Matsui also teaches SiO2 is hydrophilic and is negatively charged ([0040]).  Accordingly, cationic surfactants have a strong electrical interaction between the hydrophilic part (6a) and SiO2, forming a film of cationic surfactant on the surface of the silica, providing a protecting layer over the silica glass.  Matsui teaches the cationic surfactant provides essentially for selective polishing of the article ([0042]).  Just like Hiranuma, Matsui further teaches examples of cationic surfactants include quarternary ammonium salts ([0044]-[0045]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have expected the cationic surfactant of Hiranuma to have hydrophilic part that is positively charged and hydrophobic part, and such a combination allows for the strong interaction between the surfactant and surfaces of the glass article. 
Regarding claim 3, Hiranuma teaches the positive charge organic molecule is a surfactant ([0024]).
Regarding claims 5-6, Hiranuma teaches using a positive charge organic molecule, such as a quarternary ammonium salt, but doesn’t specify poly(diallyldimethylammonium chloride). Matsui teaches cationic surfactants has a hydrophilic part (6a) and hydrophilic part (6b), wherein the hydrophilic part is positively charged ([0041]) for interacting with a negatively charged glass article.  Matsui teaches 2 forms a film of cationic surfactant on the surface of the silica, providing a protecting layer over the silica glass.  Matsui teaches the cationic surfactant essentially provides for selective polishing of the article ([0042]).  Just like Hiranuma, Matsui further teaches examples of cationic surfactants include quarternary ammonium salts ([0044]-[0045]).  Matsui also teaches a preferred surfactant such as diallyldimethylammonium chloride ([0057]).  Like Matsui, Lal also exemplifies poly(diallyldimethylammonium chloride) as a known positive charge organic molecule ([0153]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have employed poly(diallyldimethylammonium chloride) as the quarternary ammonium salt of Hiranuma, as both Matsui and Lal teach it is a well-known positive charge organic molecule with a strong electrical interaction with silica, thus providing for selective etching of the glass article. 
Regarding claim 6, Hiranuma teaches the concentration of the surfactant is 5ppm to 1000ppm, which converts to 0.0005%-0.1%, which overlaps with the claimed range of 0.0035wt%-10 wt%.
Regarding claims 7 and 8, Hiranuma teaches the at least one acid comprises hydrofluoric acid with a concentration of 0.5 wt% -8 wt%, which overlaps with the claimed range of 1 wt% to 20 wt% ([0182]).
Regarding claims 9-11, Hiranuma also teaches the at least one acid further comprises a mineral acid, such as hydrochloric acid, nitric acid or sulfuric acid ([0184]),  with a concentration of 2.0 wt%-16.0 wt% ([0186]), which is less than 40 wt%. 
 Regarding claim 14, Hiranuma teaches the glass article comprises aluminosilicate glass, borosilicate glass, or soda-lime glass ([0027]).
Regarding claim 15, Hiranuma teaches an example wherein the glass articles has a thickness of 440 µm after etching ([0204]) and the via has waste diameter that less than less than a first diameter at the first surface and less than a second diameter at the second surface (figure 4). 
Regarding claim 16, Hiranuma teaches examples wherein the via has a delta diameter that is less than 50 µm (table 3), such as example 1.  The example teaches an opening at the top surface of 64 µm and an opening at the bottom surface of 84 µm and wall angles of 86° and 87°, respectively; thus providing for a delta less than 50µm.
Regarding claim 21, Hiranuma teaches etching the glass article with hydrofluoric acid results in glass by-products, such as silicofluoride ([0180]-[0183]). Hiranuma further teaches the surfactant, which has formed an etching inhibitor layer, provides for the removal of etching product and prevent its reattachment to the glass ([0185]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to expect the etching inhibitor layer to also comprise of glass by-products, which was generated from etching with hydrofluoric acid, since the etching inhibitor layer comprises the surfactant, which has removed the glass by-products.
Regarding claim 22, Hiranuma teaches using a positive charge organic molecule, such as a quarternary ammonium salt, but doesn’t specify poly(diallyldimethylammonium chloride). Matsui teaches cationic surfactants has a hydrophilic part (6a) and hydrophilic part (6b), wherein the hydrophilic part is positively charged ([0041]).  Matsui teaches the hydrophilic part of the cation surfactant would 2, forming a film of cationic surfactant on the surface of the silica, providing a protecting layer over the silica glass that suppresses an etching rate of the covered glass surface.  Matsui teaches the cationic surfactant essentially provides for selective polishing of the article ([0042]).  Just like Hiranuma, Matsui further teaches examples of cationic surfactants include quarternary ammonium salts ([0044]-[0045]).  Matsui also teaches a preferred surfactant such as diallyldimethylammonium chloride ([0057]). Like Matsui, Lal also exemplifies poly(diallyldimethylammonium chloride) as a known positive charge organic molecule and polyelectrolyte ([0153]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have employed a polyelectrolyte, such as poly(diallyldimethylammonium chloride) as the quarternary ammonium salt of Hiranuma, as both Matsui and Lal teach it is a well-known positive charge organic molecule with a strong electrical interaction with silica, thus providing for selective etching of the glass article. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hiranuma (2018/0340262), Matsui et al. (2005/0106874), Lal et al. (2017/0119891), and McEntee et al. (2005/0023246) as applied to claim 1 above, and further in view of Kim et al. (2015/0021513).  Hiranuma teaches the surfactant improves the ability of the etchant to wet the glass and thus make it easier to enter into the interior of holes ([0185]). Hiranuma teaches quarternary ammonium salts, but doesn’t specify cetrimonium bromide.  Like Hiranuma, Kim also teaches using surfactants to help improve the wettability on a surface, wherein the surfactants include quarternary ammonium salts, . 
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hiranuma (2018/0340262), Matsui et al. (2005/0106874), Lal et al. (2017/0119891), and McEntee et al. (2005/0023246) as applied to claim 1 above, and further in view of Castle et al. (2016/0362331).  Hiranuma teaches the etching solution comprises hydrofluoric acid and hydrochloric acid, but doesn’t teach a fluoride compound in the etching solution. Castle teaches it is known etching process generally use etching solution comprising hydrofluoric acid and hydrochloric acid ([0065]), similar to Hiranuma. Castle teaches such a combination lowers the pH of the etching solution, resulting in waviness and depressions around of the through-holes ([0065]-[0066]). Castle suggests using a buffer to raise the pH of the etching solution, a buffer such as ammonium fluoride, potassium fluoride, or sodium fluoride ([0070]).  Accordingly, it would have been obvious to one of ordinary skill in the art to employed a buffer such as ammonium fluoride, potassium fluoride, or sodium fluoride in the etching solution of Hiranuma to help raise the pH of the etching solution, and prevent waviness and depressions around the via.
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Marjanovic et al. (2015/10166395) in view of Hiranuma (2018/0340262), Matsui et al. (2005/0106874) and Lal et al. (2017/0119891), as made evident by McEntee et al. (2005/0023246).  Hiranuma teaches a method for forming a via in a glass article, the .
Hiranuma teaches using a pulsed laser beam ([0195]), but doesn’t specify a line focus. Like Hiranuma, Marjanovic teaches a method for forming a via in a glass article, the method comprising applying a pulsed laser beam having a line focus through a bulk of the glass article to form a damage track through the bulk of the glass article extending from a first surface of the glass article to a second surface of the glass article, and applying an etching solution to the glass article to form the via (abstract, [0006], [0008]). Marjanovic also teaches the line focus optics allows for formation of damage tracks that are extremely small ([0017]) suitable for use as interposers ([0006]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have also utilized a pulsed laser beam having a line focus, in the 
Hiranuma teaches using a positive charge organic molecule, such as a quarternary ammonium salt, but doesn’t specify poly(diallyldimethylammonium chloride) or forming an etching inhibitor layer. Matsui teaches cationic surfactants has a hydrophilic part (6a) and hydrophilic part (6b), wherein the hydrophilic part is positively charged ([0041]).  Matsui teaches the hydrophilic part of the cation surfactant would interact with a negatively charged glass surface.  Accordingly, cationic surfactants have a strong electrical interaction between the hydrophilic part (6a) and SiO2
Additionally, Hiranuma teaches the etching solution comprises an acid, which suggests an acidic pH, but doesn’t specify a pH value or that the pH is greater than an isoelectric point of the glass-based article.  Lal teaches a pH value of above about 2.2 provides for a net negative charge on silica glass ([0153]) and exemplifies poly(diallyldimethylammonium chloride) as a known positive charge organic molecule, similar to Matsui, that can reverse the net charge on the surface of the silica. McEntee teaches raising the pH past the isoelectric point of a glass substrate produces a net negative charge on the glass surface ([0050]).  This is evidence that suggests the fluid of Lal (with a pH of greater than 2.2) has a pH greater than the isoelectric point of the glass particles, as the silica particles have net negative charge. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for a pH (i.e. above about 2.2) greater than an isoelectric point of the glass based article for the etching solution of Hiranuma, to ensure a net negative charge for the glass article and for the positive charge organic molecule to be effective in creating an etching inhibiting layer on the glass surface for suppressing etching. Furthermore, it would be obvious to one of ordinary skill in the art at the time of the invention to expect the cationic surfactant in the etching solution of Hiranuma, as modified with Lal to have a pH greater than the isoelectric point of the glass, to have form an etching inhibitor layer on a portion of the glass based article and retard etching from the acid, since Matsui and Lal teach cationic surfactants interact with negatively charged silica to form a film.
Regarding claim 20, Hiranuma teaches the etching solution comprises 0.5 wt% -8 wt% of hydrofluoric acid, which overlaps with the claimed range of 4 wt% to 6 wt%  .
Response to Arguments
Applicant's arguments filed May 6, 2021 have been fully considered but they are not persuasive. Applicant argues Hiranuma fails to show forming an etching inhibitor layer. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  It is the combination of Hiranuma, Matsui, and Lal that suggests forming the etching inhibitor layer. Both Matsui and Lal suggest a cationic surfactant that interacts with the glass to form a film, or an etching inhibitor layer.
Applicant further argues the slurry of Matsui does not polish the SiO2 film 3, but instead polishes the SOG film 4, whereas the etching solution of the claimed invention selectively etches the same glass material. This is not found persuasive because the slurry of Matsui was not relied upon to teach the etching solution. Instead, Hiranuma teaches an etching solution comprising an acid and a cationic surfactant, and this etching solution both etches and does not etch the same glass material. The etching solution of Hiranuma was modified to incorporate a specific cationic surfactant and specific pH, as taught by Matsui and Lal, which would provide for an etching inhibitor layer, as discussed above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741